

117 HRES 388 IH: Expressing the sense of the House of Representatives that President Biden’s gun policies are unconstitutional and should never be approved.
U.S. House of Representatives
2021-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 388IN THE HOUSE OF REPRESENTATIVESMay 12, 2021Mr. DesJarlais (for himself, Mr. Norman, Mr. Rogers of Alabama, Mr. Steube, Mr. Weber of Texas, Mr. Gibbs, Mr. Budd, Mrs. Harshbarger, Mr. Brooks, Mr. Perry, Mr. McClintock, Mr. Keller, Mr. Rose, Mr. Aderholt, and Mrs. Miller of Illinois) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that President Biden’s gun policies are unconstitutional and should never be approved.Whereas the right of the people to keep and bear arms is enshrined in our Constitution as the Second Amendment;Whereas our Nation’s Founders believed this right to be fundamental for Americans to protect themselves and the state of freedom;Whereas President Biden has directly attacked this right by issuing numerous Executive orders and calling for stricter gun control policies;Whereas President Biden’s Executive actions on pistol-braced firearms are an unconstitutional attack on Americans exercising their Second Amendment rights;Whereas President Biden’s Executive actions on homemade firearms, such as 3D printed firearm files or unfinished receiver blanks, are an unconstitutional attack on Americans exercising their Second Amendment rights;Whereas President Biden has called for Congress to pass unconstitutional laws requiring background checks on all firearm transfers, unconstitutionally banning assault weapons and high-capacity magazines, and holding law-abiding gun manufacturers liable for the acts of criminals;Whereas President Biden’s gun restriction proposals would effectively ban commonly owned firearms and magazines used for lawful purposes;Whereas President Biden’s gun restriction proposals would criminalize private firearm transfers; andWhereas President Biden’s gun restriction proposals would seek to hold gun manufacturers and dealers civilly liable, encouraging abuse of the court system to drive them out of business through meritless litigation: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)it should be the policy of the United States to strengthen the Second Amendment rights of Americans and prevent the potential erosion of these rights; and(2)Congress should never stop fighting to protect the Second Amendment.